 

AMENDMENT TO LOAN AGREEMENT AND NOTE

 

This amendment (the "Amendment") is made between the undersigned borrower (the
"Borrower") and U.S. Bank National Association (the "Bank") and shall be
effective as of the date set forth on the last page of the Amendment, except as
otherwise provided below.

 

RECITALS

 

A.Borrower (or predecessor) and Bank (or predecessor) executed a loan agreement
originally dated or amended or restated as of November 4, 2009 (as further
amended and/or restated, the "Agreement"). In accordance with the Agreement,
Borrower (or predecessor) executed a note originally dated or amended or
restated as of November 4, 2009 (as further amended and/or restated, the
"Note"). The Agreement, the Note and all collateral and/or other documents,
which may or may not be identified in the Agreement, which supplement, secure or
otherwise relate to the credit facility created under the Agreement and
evidenced by the Note are collectively referred to as the "Loan Documents". The
Loan Documents set forth the terms and conditions upon which Borrower has
obtained or may obtain a loan or loans from Bank in the original or amended or
restated principal amount of $1,000,000.00, as such amount may have been or may
from time to time be increased or decreased according to the terms of the Loan
Documents.

B.Borrower has requested that Bank permit certain modifications to the Agreement
and Note as described below.

C.Bank has agreed to such modifications, but only upon the terms and conditions
outlined in the Amendment.

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, Borrower and Bank agree as follows:

 

ADDITIONS, DELETIONS OR CHANGES IN TERMS

 

The following provisions are hereby added to the Agreement and Note or, if so
indicated below, specified provisions of the Agreement and Note are modified, in
part, or deleted or performance thereof is waived to the extent provided below.
If any provision or partial provision added below already exists in the
Agreement or Note, such provision is restated in its entirety. Capitalized terms
used in the Amendment not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

Modification of Maturity Date. Any references in the Agreement or Note to the
maturity date or date of final payment are hereby deleted and replaced with
"November 30, 2015".

 

Default Interest Rate. Notwithstanding any provision of the Note to the
contrary, upon any default or at any time during the continuation thereof
(including failure to pay upon maturity), Bank may, at its option and subject to
applicable law, (a) increase the interest rate on the Note to a rate of 5% per
annum plus the interest rate otherwise payable under the Note and (b) until Bank
elects to accelerate payment of the Note according to the default section,
increase the required periodic payments under the Note accordingly.
Notwithstanding the foregoing and subject to applicable law, upon the occurrence
of a default by Borrower or any guarantor involving bankruptcy, insolvency,
receivership proceedings or an assignment for the benefit of creditors, the
interest rate on the Note shall automatically increase to a rate of 5% per annum
plus the rate otherwise payable under the Note.

 

MISCELLANEOUS TERMS

 

Effectiveness of Prior Documents. Except as specifically amended hereby, the
Agreement, the Note and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms. All warranties and
representations contained in the Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof. All collateral previously provided to
secure the Agreement and/or Note continues as security, and all guaranties
guaranteeing obligations under the Loan Documents remain in full force and
effect. This is an amendment, not a novation.

 

Preconditions to Effectiveness. The Amendment shall only become effective upon
execution by Borrower and Bank, and approval by any other third party required
by Bank.

 

No Waiver of Defaults; Warranties. The Amendment shall not be construed as or be
deemed to be a waiver by Bank of existing defaults by Borrower, whether known or
undiscovered. All agreements, representations and warranties made herein shall
survive the execution of the Amendment.

 

Counterparts. The Amendment may be signed in any number of counterparts, each of
which shall be considered an original, but when taken together shall constitute
one document.

 

 

 

 

 

Authorization. Borrower represents and warrants that the execution, delivery and
performance of the Amendment and the documents referenced herein are within the
authority of Borrower and have been duly authorized by all necessary action.

 

Copies; Electronic Records. Borrower hereby acknowledges the receipt of a copy
of the Amendment, the Agreement and Note and all other Loan Documents. Bank may,
on behalf of Borrower, create a microfilm or optical disk or other electronic
image of the Amendment, and any or all of the Loan Documents, including the
Agreement and Note. Bank may store the electronic image of such Amendment and
Loan Documents in its electronic form and then destroy the paper original as
part of Bank's normal business practices, with the electronic image deemed to be
an original. To the extent permitted by law, Borrower and Bank agree that Bank
may convert the Note into a "transferable record" or the equivalent thereof as
defined in applicable law and that such transferable record shall be the
authoritative copy of the Note. Bank, on its own behalf, may control and
transfer such authoritative copy as permitted by such law.

 

Attachments. All documents attached hereto, including any appendices, schedules,
riders, and exhibits to the Amendment, are hereby expressly incorporated herein
by reference.

 

Dated as of November 30, 2014.

 

BORROWER:

 

Itex Corporation

a Nevada Corporation

 

By: /s/ Steven White

Name and Title Steven M. White, Chairman/ CEO

 

BANK:

 

Agreed to:

U.S. Bank National Association

 

By:/s/ Timothy J. Flynn

Name and Title Timothy J. Flynn, Vice President

 



Page 2

 

 

